Citation Nr: 1438644	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  12-02 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to increases in the ratings for traumatic brain injury (TBI) with headaches, currently assigned 'staged' ratings of 0 percent prior to November 22, 2010, and 10 percent from that date.

2.  Entitlement to an effective date prior to May 16, 1996, for the grant of service connection for TBI.

3.  Entitlement to a rating in excess of 10 percent for service connected migraine and tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who had active military service from March 1969 to May 1982.

With regard to the issues of entitlement to higher disability ratings and an earlier effective date in connection with the award of service connection for TBI, this matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC.  The appeal is in the jurisdiction of the VA Regional Office (RO) in St. Louis, Missouri.

The June 2011 rating decision resolved a prior appeal to the extent that the Veteran sought to establish service connection for TBI with headaches.  In July 2011, the Veteran filed a notice of disagreement (NOD) initiating a new appeal challenging the ratings and the effective date assigned in connection with the award of service connection for TBI.  Citing Manlincon v. West, 12 Vet. App. 238, 240 (1999), an October 2011 Board decision associated with a different appeal (under a different docket number) noted the July 2011 NOD and directed that a statement of the case (SOC) must be issued to address the new appeal.  Notably, review of the claims-file now reveals that an SOC addressing the TBI rating matter was issued in January 2012 but it appears that no SOC has yet addressed the TBI effective date matter.  The Veteran perfected an appeal of the TBI rating matter to the Board with a February 2012 substantive appeal, and that issue is properly before the Board at this time.

As discussed below, the TBI effective date matter continues to await the issuance of an SOC in accordance with Manlincon v. West, 12 Vet. App. 238, 240 (1999).  A December 2011 RO rating decision slightly revised the effective date from May 19, 1996 to May 16, 1996, but this partial grant did not resolve the appeal.  The Veteran has not withdrawn the appeal on this issue and has expressed continued disagreement with the effective date (including in a February 2012 statement).

The procedural history giving rise to the issue of entitlement to a higher rating for migraine and tension headaches is a matter involving some confusion.  The Veteran's prior appeal addressed at the Board included, for some time, an issue of entitlement to service connection for residuals of a head injury and also an issue seeking an increased rating for hypertension "with headaches."  During the course of that appeal, service-connection was awarded for TBI "with headaches" and the Veteran's service-connection awards were recharacterized to contemplate headaches as part of the TBI rather than part of the hypertension pathology.  When that prior appeal was before the Board for the fifth time in October 2011, the Board recognized an issue of "Entitlement to separate compensable evaluation for headaches" and remanded the matter for further development.  The hypertension rating issue was resolved with a final Board decision at that time.  Prior to October 2011, no distinct headache issue was in appellate status.  The October 2011 Board remand recognized the headache issue as already perfected on appeal and not in need of an SOC or perfection of an appeal (by submission of substantive appeal); the Board now interprets this information as indicating that the headache issue was at that time a remainder (an unresolved portion) of the TBI service connection claim that had been otherwise resolved with the award for service connection and rating assignment for the TBI.  In a December 2011 rating decision, a separate 10 percent rating was awarded for migraine and tension headaches effective from May 1996, the same effective date as assigned for the award of service connection for TBI; this is further consistent with an understanding that the headaches issue was the remainder of the TBI service connection claim.

As the headache issue at that time appears to have been essentially the remaining part of a service connection claim, the December 2011 grant of a new 10 percent rating for migraine and tension headaches resolved that appeal as it was effectively a grant of service connection.  However, the December 2011 rating decision and an accompanying December 2011 supplemental SOC (SSOC) indicate that the RO recognized a further appeal seeking a higher rating for the service-connected migraine and tension headaches.  The Board finds that this may be reasonably understood as a result of the fact that the TBI rating issue on appeal includes symptoms of headaches and the separate rating for migraine and tension headaches may be considered to be part and parcel of that increased rating appeal.  There is further confusion added by the fact that the January 2012 SOC on the TBI rating issue includes the statement: "Your headaches were previously considered under the diagnostic code for Migraine....  Your previous evaluation, for headaches, is now more appropriately included  under traumatic brain injury, with subjective symptoms of complaint of headaches."  This statement suggests that the RO may have believed that the 10 percent awarded for migraine and tension headaches in December 2011 was somehow discontinued in January 2012, but there is otherwise no clear indication that such a rating action was actually taken.  (This matter shall be clarified during the processing of the processing of this remand that shall include readjudication of these issues, as discussed below.)

With consideration of the information above, the Board finds that the issue of entitlement to an increase of the separate rating assigned for migraine or tension headache is on appeal at this time arising essentially as part of the Veteran's appeal for higher disability ratings for his TBI (that also includes its own headache symptoms).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that the Veteran's statement received in February 2012 (on a VA Form 9 substantive appeal) appears to possibly express a desire for an RO hearing (and, in the future, possibly a Board hearing): "First I seek local review or RO hearing.  If possible I want case adjudicated locally.  If no relief, then BVA hearing."  During the processing of this remand, the AOJ shall have the opportunity to clarify the Veteran's wishes in this regard and to take any appropriate action to arrange for an RO hearing.  The Veteran is entitled to an RO hearing upon request.  See 38 C.F.R. §§ 3.103(c), 3.2600(c).

The Board does not interpret the Veteran's statement as immediately raising a request to be scheduled for a Board hearing due to its conditionality and it appearing to request an RO hearing first.  Accordingly, as the Board must direct action with regard to clarifying the Veteran's intentions and affording him an RO hearing if he desires one.  As it is not appropriate for the Board to direct that a Board hearing be scheduled at this time (because the Veteran appears to seek an RO hearing first and has placed conditions upon his potential desire for a future Board hearing), the Board believes it is most appropriate to proceed with directing additional necessary development on the pertinent appellate issues at this time.

Increased Rating for TBI

The most recent AOJ readjudication of the TBI rating issue occurred in connection with the May 2012 SSOC.  Significantly, the Veteran has submitted pertinent new VA medical records since that time.  In September 2012, the Veteran submitted a package of his VA medical records that featured an August 2012 "Neuropsychological Testing Consult" report pertinent to characterizing the severity of the symptoms associated with the Veteran's TBI residuals.  In November 2012, the Veteran submitted another package of VA medical records; this one featured an October 2012 speech pathology consultation report with a note of "DIAGNOSIS: cognitive impairment" and referred the reader to "see Speech opt Consult form 8/15/12."  Review of this evidence reveals indications that the Veteran has been receiving ongoing VA medical evaluation and treatment pertinent to the disability features on appeal; complete documentation from these consultations is not currently available for review in the claims-file (including in Virtual VA and in the Veterans Benefits Management System [VBMS]).  The most recent complete update of the set of VA medical records in the claims-file appears to have been completed in February 2012.  Updated VA records are constructively of record, may be pertinent evidence in the matters at hand, and must be secured.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board observes that the August 2012 report indicates that the Veteran reported memory problems were "terrible" and stated that "I know it is getting worse."  The extent of memory difficulty the Veteran reported in August 2012 appears to reasonably suggest some allegation of symptomatology of greater severity than shown in prior VA examination evidence developed for rating purposes.  The most recent VA examination reports for TBI rating purposes were completed in November and December 2010.  VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Veteran shall be afforded an opportunity for a new VA examination during the processing of this remand.

Increased Rating for Migraine and Tension Headaches

The need to obtain the outstanding VA medical records pertinent to TBI may reasonably be expected to include pertinent information concerning the severity of the Veteran's headaches and the Board must consider such evidence to complete adequately informed appellate review of the issue.

Also, the Board observes that the October 2011 Board decision also characterized the headaches (discussed by the Board at that time in the context of the past claim to establish a separate rating for headaches, a remainder of the past TBI service connection appeal) as inextricably intertwined with his TBI rating issue (at that time only discussed by the Board to the extent required by Manlincon).  The claim for a higher rating for migraine and tensions headaches is inextricably intertwined with the TBI rating issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  It must be reconsidered after the development sought on the other matters is completed, and they are readjudicated.


Earlier Effective Date for the Award of Service Connection for TBI

As discussed above, the Veteran's July 2011 NOD initiated an appeal seeking an earlier effective date for the grant of service connection for TBI.  An SOC has still not been issued regarding the issue of an earlier effective date for the grant of service connection for TBI.  As such, this issue must again be remanded.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the case and instruct the RO that the issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record copies of all VA records (those not already associated with the claims file) pertaining to treatment the Veteran has received for the disabilities on appeal since the last such update of the claims-file (apparently in February 2012).

2.  After the development ordered above is completed, the AOJ should arrange for a protocol TBI residuals examination of the Veteran by an appropriate physician (e.g. a neurologist) to determine the current nature and severity of his TBI residuals and headaches.  The Veteran's VA record must reviewed by the examiner in conjunction with the examination.  Any necessary tests or studies should be completed, and all pertinent findings must be described in detail.

The examiner must have available a copy of the criteria in for rating residuals of TBI (38 C.F.R. § 4.124a, Code 8045), and the findings noted must be sufficient to rate the disability under all pertinent criteria therein (note the presence or absence and severity and frequency and duration of each of the 10 disabling facets of TBI).

Regarding headaches, the examining physician must indicate whether the Veteran has headaches as a subjective manifestation of TBI or headaches as a manifestation of the separately service-connected headaches disorder (or of each, separately); their frequency; their character (i.e., whether prostrating); and their duration.  The examiner should opine regarding the functional impairment present during the headaches.  If the Veteran is found to have headaches that may be attributable to either TBI residuals or to the separate headache disorder, the examiner should further opine which of the diagnoses best reflects the disability picture presented by the headaches.

The examiner is requested to comment on any functional loss and/or limitations due to the disability.

The examiner must explain the rationale for all opinions.  If an opinion sought cannot be offered without resort to mere speculation, the examiner must explain whether that is so because the facts presented are lacking (if so, identify the facts needed, but not shown); because the state of medical knowledge is inadequate to address the question: or because the examiner lacks the requisite training.

3.  The AOJ should take appropriate steps to contact the Veteran (and/or his representative) to solicit clarification of his wishes with regard to his February 2012 statement requesting "local review or RO hearing."  The AOJ should take appropriate action to provide the Veteran with an RO hearing, if he so desires, in addition to any other indicated action warranted.  The Veteran should be notified of his right to request that a Board hearing be scheduled in connection with his appeal should he so desire.

4.  The AOJ should review the file and issue an appropriate SOC addressing the issue of entitlement to an effective date prior to May 16, 1996, for the grant of service connection for TBI.  He must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal.  If he timely perfects an appeal in this matter, it should be returned to the Board for appellate consideration, if otherwise in order.

5.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by the additional evidence received, and then readjudicate the claims on appeal.  If any claim on appeal remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

